The plaintiffs in error were convicted and the punishment of each assessed at imprisonment in the penitentiary for one year and a fine of $500 on an information which in substance charges that in Garfield county, on or about the 22d day of February, 1917, Fred Austin and Joe Austin did then and there unlawfully, willfully, and feloniously open, cause to be opened, and conducted and carried on a gambling game, which game was played with cards for money, chips, credits, and other representatives of value. From the judgment *Page 247 
rendered on the verdict, an appeal was taken by filing in this court on December 6, 1917, a petition in error with case-made. No brief has been filed and there has been no appearance on behalf of the defendants on their appeal.
An examination of the record discloses that no exceptions were taken during the course of the trial. The testimony of the several witnesses for the state supports the allegations of the information. The testimony of the defendants and two or three other witnesses tended to support the plea of not guilty. However, the proof on the part of the state seems to have satisfied the jury as to the defendants' guilt. We find no error affecting the merits of the case.
The judgment of the district court of Garfield county is therefore affirmed.
ARMSTRONG and MATSON, JJ., concur.